DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the light source “outputs measurement light” in the first clause and also that “the first [and second] reference light is emitted from the light source.” It is not clear if the light source emits two separate distinct light (measurement light and reference light) or if some of the measurement light is reflected back from the reference surface as reference light. See para. [0031] of published application. For examination purposes, the claims will be interpreted as the latter.
The claim also recites the term “downstream.” Light is shown to travel in two directions (to the object and from the object; see e.g. L11 and L31) and thus it is unclear which of the directions is considered downstream.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 2015/0176969, cited in IDS of 8/25/21).

Jensen (US 2015/0176969) shows an optical interference measurement apparatus (e.g. Fig. 1) comprising (underlining shows amended limitations):
a light source (1) that outputs measurement light;
a measurement unit (3) that emits the measurement light and receives return light that is reflected from a measurement object (4);
a first reference surface (para. [0052] “the back reflecting surface for defining the reference arm” in a first channel);
a second reference surface (para. [0052] “the back reflecting surface for defining the reference arm” in a second channel);
a detector (5) that receives an interference signal of the return light and reference light and converts the interference signal into an electric signal and
a processing unit (“evaluation unit” Abstract) that obtains information relating to a distance, a speed, or an oscillation of the measurement object, based on the electric signal, wherein
a fiber coupler (2, 20, or 23) that branches the measurement light from the light source is provided on an optical path between the light source and the measurement unit, 
the measurement unit comprises a first measurement head to which a first measurement light branched from the fiber coupler is input via a first optical path, and a second measurement head to which a second measurement light branched from the fiber coupler is input via a second optical path (Figs. 5-8, multiple heads made of 14, 15, or 16) ,
a first reference light that is reflected from the first reference surface positioned in a downstream direction from the first measurement head is guided to the first optical path (para. [0052] “the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry;” para. [0054]: “an integrated transmitting and receiving optical unit is used, such that the measurement radiation MS reflected back from the surface to be measured is again passed via the microlenses 16 and glass element 15. After passing through them, the detected signals are again combined by a beam splitter and coupled into a single monomode fiber and guided by means of the latter to the radiation detector”)
a second reference light that is reflected from the second reference surface positioned in the downstream direction from the second measurement head is guided to the second optical path (see citations listed above for the first reference light) ,
a first return light that is received by the first measurement head is guided to the detector via the first optical path and the fiber coupler (see para. [0054]: “After passing through them, the detected signals are again combined by a beam splitter and coupled into a single monomode fiber and guided by means of the latter to the radiation detector”), 
a second return light that is received by the second measurement head is guided to the detector via the second optical path and the fiber coupler (see citations listed above for the first return light), and
an optical path length D1 from the fiber coupler to the leading end of the first measurement head, an optical path length D2 from the fiber coupler to the leading end of the second measurement head, a maximum optical path length R1max of the measurement range of the first measurement head, an optical path length S1 of the first reference light from where the first reference light is emitted from the light source to the first reference surface where the first reference light is combined with and interferes with the first return light (a “common path interferometer” is one where the reference light and the measurement light share a common path and interferes with each other; see para [0042]), and an optical path length S2 of the second reference light from where the second reference light is emitted from the light source to the second reference surface where the second reference light is combined with and interferes with the second return light are set such that the relation
D1 + R1max – S1 < D2 – S2
is satisfied (see paras. [0054],[0060]; the “glass elements 15 of different lengths” renders the claimed relationship satisfied; See also Response to Arguments, pp. 9-10, OA 04/29/2022).

2. The optical interference measurement apparatus according to claim 1, wherein the first reference light is part of the first measurement light that is reflected from the first reference surface provided on the first optical path (para. [0052] “the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”); the second reference light is part of the second measurement light that is reflected from the second reference surface provided on the second optical path; and an optical path length D1' from the first reference surface to the leading end of the first measurement head and an optical path length D2' from the second reference surface to the leading end of the second measurement head are set such that the relation is satisfied (para. [0052] “At least for n-1 of the n channels, there is disposed downstream of the gradient-index lens 14 of each channel an individual delay section for the measurement radiation MS, which can be realized in particular by glass elements 15 of different lengths, which are chosen in terms of their lengths such that each of the channels is assigned a different fraction of the maximum measurement range”).

3. The optical interference measurement apparatus according to claim 2, wherein the first reference surface is arranged at a connection portion of the first optical path and the first measurement head (para. [0052] “the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

4. The optical interference measurement apparatus according to claim 3, wherein the first reference surface is an end face on the first measurement head side of an optical fiber that forms the first optical path (para. [0052] “In the housing 12 of the optical unit part 10c, the fibers 11 are coupled via respectively assigned ferrules 13 into gradient-index lenses 14…the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

5. The optical interference measurement apparatus according to claim 2, wherein the second reference surface is arranged at an intermediate portion of the second optical path (para. [0052] “the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

6. The optical interference measurement apparatus according to claim 5, wherein the second optical path is formed by coupling a first optical fiber and a second optical fiber, and the second reference surface is an end face on the second optical fiber side of the first optical fiber (see fibers in 10a, 10b, Figs 5-8, 10, and 13).

7. The optical interference measurement apparatus according to claim 1, wherein an optical path of the first reference light and an optical path of the second reference light are the same (the optical path from splitter 2 to splitter 20), and the optical path length D1 from the fiber coupler to the leading end of the first measurement head and the optical path length D2 from the fiber coupler to the leading end of the second measurement head are set such that the relation is satisfied.

9. The optical interference measurement apparatus according to claim 1, wherein the processing unit is configured to calculate the distance based on a frequency of a peak of a frequency spectrum of the interference signal, calculate a measurement distance measured by the first measurement head based on a frequency of a peak that is present within a first frequency range, and calculate a measurement distance measured by the second measurement head based on a frequency of a peak that is present within a second frequency range that does not overlap with the first frequency range (paras. [0061]-[0064]).

11. The optical interference measurement apparatus according to claim 3, wherein the second reference surface is arranged at an intermediate portion of the second optical path (para. [0052] “In the housing 12 of the optical unit part 10c, the fibers 11 are coupled via respectively assigned ferrules 13 into gradient-index lenses 14…the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

12. The optical interference measurement apparatus according to claim 4, wherein the second reference surface is arranged at an intermediate portion of the second optical path (para. [0052] “In the housing 12 of the optical unit part 10c, the fibers 11 are coupled via respectively assigned ferrules 13 into gradient-index lenses 14…the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

13. The optical interference measurement apparatus according to claim 11, wherein the second optical path is formed by coupling a first optical fiber and a second optical fiber, and the second reference surface is an end face on the second optical fiber side of the first optical fiber (para. [0052] “In the housing 12 of the optical unit part 10c, the fibers 11 are coupled via respectively assigned ferrules 13 into gradient-index lenses 14…the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

14. The optical interference measurement apparatus according to claim 12, wherein the second optical path is formed by coupling a first optical fiber and a second optical fiber, and the second reference surface is an end face on the second optical fiber side of the first optical fiber (para. [0052] “In the housing 12 of the optical unit part 10c, the fibers 11 are coupled via respectively assigned ferrules 13 into gradient-index lenses 14…the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm using common path geometry”).

19. The optical interference measurement apparatus according to claim 2, wherein the processing unit is configured to calculate the distance based on a frequency of a peak of a frequency spectrum of the interference signal, calculate a measurement distance measured by the first measurement head based on a frequency of a peak that is present within a first frequency range, and calculate a measurement distance measured by the second measurement head based on a frequency of a peak that is present within a second frequency range that does not overlap with the first frequency range (paras. [0061]-[0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claims 1-5 above, and further in view of Admitted Prior Art.
Jensen shows all the elements as discussed above for claims 1-5, but does not show an optical isolator. Official notice was taken in the previous Office action and has not been challenged. Therefore, it is taken to be admitted prior art that optical isolators were well known. Before the time of filing of the claimed invention, it would have been obvious to use an optical isolator at the output of the light source (laser) in order to block external light from entering the laser in order to prevent the external light from interfering within the laser and causing unwanted shifts in the frequency.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claims 9 and 19 above, and further in view of Admitted Prior Art.
	Jensen shows all the elements as discussed above for claims 9 and 19, but does not show the processing unit is configured to output an error if there are two peaks within the second frequency range. Official notice was taken in the previous Office action and has not been challenged. Therefore, it is taken to be admitted prior art that it was well known for a processor to indicate an error when an unwanted condition is found.
	Jensen shows that each channel is desired to be separate and thus their detected interference peaks would be separate. Should the peaks not be within their own channels, this would be indicative of a condition that is not desired. As such, at the time of filing of the claimed invention, it would have been obvious to program the processor to output an error if two or more peaks are found for a channel.

Response to Arguments
Objection to Title:

	The objection to the title has been withdrawn.


Rejection of claims under 35 U.S.C. 102 and 103

On page 15, Applicant argues Jensen fails to disclose how or whether the detector 5 “receives an interference signal of the return light and reference light and converts the interference signal into an electric signal.” The examiner respectfully disagrees. Jensen shows:
[S]aid interferometer construction being embodied using common path geometry, for example, that is to say having a partly common interferometer beam path for measurement arm and reference arm. In this case, the reference arm is defined by a reflection at the optical exit surface of a gradient-index lens, such that a constant, in particular known, distance is defined, wherein further back reflections are avoided. Therefore, the reference surface lies in a transmitting/receiving optical unit 3 integrating the components of the transmitting and receiving optical unit within the beam shaping optical unit used for emitting the laser beam. By contrast, the measurement arm is defined by the reflection at the surface 4 to be measured. The back reflected light of measurement arm and reference arm is finally passed via the optical circulator 2 again onto the radiation detector 5. (See para. [0042]; emphasis added).

One of ordinary skill in the art would recognize that this “back reflected light” in the “common path interferometer” is the interfered light of both the light back reflected from the measurement arm and the reference arm, both arms sharing a common path. The skilled artisan would recognize the detector (e.g. InGaAs detector, see para. [0042]) converts received light into an electrical signal. As such, the Examiner submits that Jensen clearly shows the limitation argued by Applicant.
Furthermore, Applicant’s argument does not contest that Jensen’s “detector” is not a detector. But rather, Applicant’s argument is directed at what the detector does. Since Applicant does not show how the structure of either the detector or the apparatus is structurally different from Jensen’s, the Examiner is not persuaded the claims, which are drawn to the structure of the apparatus, distinguish from Jensen.
Applicant further argues on page 15 Jensen does not disclose the first reference light, the second reference light, and optical path lengths S1 and S2 as recited in claim 1.
Applicant further argues on page 16:
To the contrary, because Jensen discloses only that the backscattered light from the surface 4 is directed to the detector 5 through circulator 2, Jensen clearly fails to disclose that a first or second optical path length includes "from where the first [and second] reference light is emitted." Therefore, not only does Jensen fail to disclose the first and second reference lights, but fails to disclose the optical path lengths S1 and S2 and cannot possible satisfy the recited expression. 

As an initial matter, the disclosure does not show that reference light is “emitted” and therefore there is no clear location “where the first reference light is emitted.” The disclosure states the reference light is the reflected portion of the measurement light: “On the other hand, part of the first measurement light L11 is reflected from a first reference surface RP1 and guided to the optical fiber F2 as first reference light L41.” Para. [0031]. So based, on the disclosure, the first reference light starts at the reference surface RP1.
Jensen teaches the reference light is produced in the same manner at para. [0052], “the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm.”
Because Jensen teaches there are multiple back reflecting surfaces, one in each channel, there is a first reference light and a second reference light.

As to Applicants assertion that “Jensen discloses only that the backscattered light from the surface 4 is directed to the detector 5,” the examiner respectfully disagrees. Figure 1 shows a schematic illustration from the prior art (see para. [0041]) and that the transmitting/receiving optical unit 3 has a reference surface id. The back reflected light is the light from both the measurement arm and the reference arm: “The back reflected light of measurement arm and reference arm is finally passed via the optical circulator 2 again onto the radiation detector 5” id. (emphasis added). Therefore, the examiner disagrees with Applicant’s characterization that “only that the backscattered light from the surface is directed to the detector 5.” Afterall, the Jensen teaches an “common path interferometer” which, as one of ordinary skill would understand, interferes measurement light and reference light, both of which share a common path, the detection of the interference allows the performance of a measurement. 
According to Figures 3A and 3B, it appears S1 is the distance from the light source 11 to the reference surface. In Jensen, there is also a distance from the light source (1) to the reference surface (i.e. “the respective transition from ferrule 13 to gradient-index lens 14 constitutes the back reflecting surface for defining the reference arm.”) and there is no reason why this distance cannot be referred to as S1.
For the reasons discussed above, the Examiner is not persuaded that Jensen fails to show the limitations raised by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886